DETAILED ACTION

This is the Office action in response to communications filed November 5, 2021.
Claims 1-22 are pending and have been examined.
In view of the Appeal Brief filed on 11/05/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2007/00492963) in view of Tian (US 2017/0277533). 

Regarding claim 1, Gupta discloses:
a first processor and a first non-transitory memory comprising program code, wherein the first non-transitory memory and the program code are configured to, with the first processor (see at least paragraph 23, server), cause the apparatus to at least: 
receive location data associated with at least one Type-1 device and at least one Type-2 device (see at least paragraph 18, proximity area, devices in the proximity area; paragraphs 20 and 23; paragraph 47; remote device location may be tracked using GPS; figure 7); 
based at least in part on the location data, generate at least one Type-1 [data] for the at least one Type-1 device and at least one Type-2 [data] for the at least one Type-2 device (see at least paragraph 23, package media content into primary bundles intended for devices within the proximity area; figure 8); 
transmit the at least one Type-1 [data] and the at least one Type-2 [data] to the at least one Type-1 device (see at least paragraph 23, the bundles are forwarded to the one or more remote devices and a first remote device can receive content not intended for it but send that content to a second remote device within the proximity area; paragraph 34, first remote device receives bundle data designated for it; paragraph 29, each device receives it own content and may receive content for other devices); and 
cause the at least one Type-1 device to execute the at least one Type-[data], wherein the at least one Type-1 [data] is configured to cause the at least one Type-1 device to transmit the at least one Type-2 [data] to the at least one Type-2 device (see at least paragraph 23, a first remote device can receive content not intended for it but send that content to a second remote device within the proximity area; paragraph 34, first remote device receives a primary bundle and extracts content designated to it and forward content to other remote devices; paragraphs 35 and 36)
However Gupta does not explicitly disclose, but Tian discloses:
secure-ware (see at least Abstract, upgrading firmware by sending upgrade data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta by adapting the teachings of Tian to include upgrading the firmware of a device.  The combination allows for easily maintaining up to date hardware by allowing firmware of a device to be updated.

Regarding claim 2, the rejection of claim 1 is incorporated, and Gupta
wherein the at least one Type-1 device comprises at least one second processor and at least one second non-transitory memory (paragraph 26, remote device includes processor a memory portion; paragraph 29, memory portion used to store data including applications)

Regarding claim 3, the rejection of claim 2 is incorporated, and Gupta further discloses:
wherein the at least one Type-1 device comprises at least one of a camera element or a microphone element (see at least paragraph 26, remote device include input devices 210; paragraph 28, input device 210 may include a visual input device such as a camera and an audio input device such as a microphone)

Regarding claim 4, the rejection of claim 2 is incorporated, and Gupta further discloses:
wherein the at least one Type-1 device comprises a sensor-independent interface, and wherein the sensor-independent interface is configured to electronically couple the at least one Type-1 device to the at least one Type-2 device (see at least paragraph 26, remote device comprise wireless transceivers; paragraph 27, remote device has multiple ways of communicating with other remote devices)

Regarding claim 5, the rejection of claim 1 is incorporated.  However Gupta does not explicitly disclose, but Tian discloses:
wherein the at least one Type-1 secure-ware comprises at least one life cycle indicator, and wherein the first non-transitory memory and the program code are configured to, with the first processor, cause the apparatus to further: cause the at least one Type-1 device to exit the at least one Type-1 secure-ware based on the at least one life cycle indicator (see at least paragraph 68, when it is determined that upgrading the firmware has failed within the preset time interval, exit upgrading the firmware to stop operating upgrading the firmware at this time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta by adapting the teachings of Tian to include a timeout for upgrading the firmware of a device.  The combination allows for easily maintaining up to date hardware by allowing firmware of a device to be updated as well as accounting for failure of updates.

Regarding claim 6, the rejection of claim 1 is incorporated, and Gupta further discloses:
wherein the at least one Type-2 device comprises at least one sensor-dependent interface, and wherein the at least one sensor-dependent interface is configured to electronically couple the at least one Type-2 device to at least one sensing element (see at least paragraph 28, remote device has an input device that may include a camera or a microphone; paragraph 26, remote device includes a user interface comprises  input devices)

Regarding claim 21, the rejection of claim 1 is incorporated, and Gupta further discloses:
the location data comprising: a first location descriptor describing a first geolocation associated with the at least one Type-1 device, and a second location descriptor describing a second geolocation associated with the at least one Type-2 device (see at least paragraph 47, methods of tracking the remote devices include GPS, used for gathering proximity data of the remote devices)

Regarding claim 22, the rejection of claim 21 is incorporated, and Gupta as modified further discloses:
generate the at least one Type-1 secure-ware for the at least one Type-1 device based at least in part on the first location descriptor; and generate the at least one Type-2 secure-ware for the at least one Type-2 device based at least in part on the second location descriptor (see at least paragraph 23, package media content into primary bundles intended for devices within the proximity area; figures 7 and 8; paragraphs 34-36, 29)

Regarding claims 8, 12, and 13 and 15, 19, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 5, and 6 and are each rejected for the same reasons as set forth in the rejections, respectively.
Regarding claims 9-11 and 16-18, the scope of the instant claims does not differ substantially from that of claims 2-4 and are each rejected for the same reasons, respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2007/00492963), in view of Tian (US 2017/0277533), and further in view of Abou Ismail (2019/0142313). 

Gupta and Tian do not explicitly disclose, but Abou Ismail discloses:
wherein the at least one Type-2 secure-ware comprises at least one software driver for the at least one sensing element (see at least paragraph 0111, Firmware 1010 may include drivers to enable the controller 1000 to interface with the frequency detection circuit 140 and the auxiliary sensors 160.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Tian by adapting the teachings of Abou Ismail to include a driver in the firmware update.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, the scope of the instant claim does not differ substantially from that of claim 7 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194